NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIESA McCLAIN; JOAQUIN McCLAIN,                No. 20-55544

                Plaintiffs-Appellants,          D.C. Nos.
                                                5:18-cv-01648-CJC-PLA
 v.                                             5:17-cv-01178-CJC-PLA

COUNTY OF SAN BERNARDINO; et al.,
                                                MEMORANDUM*
                Defendants-Appellees,

and

JORDAN BERNAL; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Briesa and Joaquin McClain appeal pro se from the district court’s judgment



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing their consolidated action alleging various federal claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal under Fed. R. Civ. P. 12(b)(6). Conservation Force v. Salazar, 646 F.3d

1240, 1241 (9th Cir. 2011). We affirm.

      The district court properly dismissed the McClains’s action because the

McClains failed to allege facts sufficient to state any plausible claims, and because

the complaint failed to comport with the requirements of Federal Rule of Civil

Procedure 8. See Fed. R. Civ. P. 8(a), (d)(1) (a pleading that states a claim for

relief must contain a short and plain statement of the claim showing that the

pleader is entitled to relief; each allegation must be simple, concise, and direct);

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face” (citation and internal quotation marks omitted)).

      The district court properly denied Briesa McClain’s motion for partial

summary judgment as premature and moot.

      The district court did not abuse its discretion by denying the McClain’s

request for judicial notice. See Fed. R. Evid. 201(b) (outlining the requirements for

judicial notice).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on


                                            2                                     20-55544
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                        3                               20-55544